Case 2:20-cv-03220-GEKP Document 1-2 Filed 07/01/20 Page 1 of 29




EXHIBIT “B”
       Case 2:20-cv-03220-GEKP Document 1-2 Filed 07/01/20 Page 2 of 29
                        30 JUN 2020 03:33 pm

                          F. HEWITT
                                      :
CIGAR ASSOCIATION OF AMERICA, INC.;   :                  COURT OF COMMON PLEAS
ITG CIGARS, INC.; SWEDISH MATCH NORTH :                  PHILADELPHIA COUNTY
AMERICA, LLC; AND SWISHER             :
INTERNATIONAL, INC.,                  :                  CIVIL ACTION - EQUITY
                                      :
                       Plaintiffs,    :                  JUNE TERM, 2020
                                      :
      v.                              :
                                      :                  NO. 00904
THE CITY OF PHILADELPHIA; AND         :
THOMAS FARLEY, M.D., M.P.H., IN HIS   :
OFFICIAL CAPACITY AS COMMISSIONER OF :
THE DEPARTMENT OF PUBLIC HEALTH OF :
THE CITY OF PHILADELPHIA,             :
                                      :
                       Defendants.    :
                                      :

                                        ORDER

       AND NOW, this _____ day of _____________, 2020, upon consideration of

the Motion of Plaintiffs Cigar Association of America, Inc., ITG Cigars, Inc., Swedish

Match North America, LLC, and Swisher International, Inc. (collectively, “Plaintiffs”) for

a Preliminary Injunction enjoining Defendants City of Philadelphia (“City”) and Thomas

Farley, M.D., M.P.H, in his official capacity as Commissioner of the Department of

Health of the City of Philadelphia (collectively, “Defendants”) from enforcing Ordinance

No. 180457, codified at Phila. Code § 9-639, titled “Sale of Flavored Tobacco Products”

(“Ordinance 180457”), and any response thereto, the Court FINDS:

       1.     Plaintiffs have demonstrated that they are likely to succeed on the merits

of their claims;

       2.     Plaintiffs have demonstrated that they will sustain immediate and

irreparable injury unless a preliminary injunction is entered;

       3.     The balance of the equities favors entry of a preliminary injunction;




                                                                                 Case ID: 200600904
                                                                               Control No.: 20062235
       Case 2:20-cv-03220-GEKP Document 1-2 Filed 07/01/20 Page 3 of 29




       4.     The relief provided herein is reasonably suited to abate the offending

activity;

       5.     The relief provided herein is not contrary to the public’s interest; and

       6.     Plaintiffs have served Defendants with written notice of the Motion.

       NOW, THEREFORE, it is ORDERED:

       1.     Defendants and their directors, officers, agents, affiliates, subsidiaries,

servants, employees, and all other persons or entities in active concert or privity or

participation with them are restrained and enjoined from enforcing Ordinance 180457.

       2.     This Order shall remain in effect pending further Order of the Court, and

the Court retains jurisdiction to enforce the preliminary injunction.


                                          BY THE COURT:



                                          ________________________________
                                                                        J.




                                             -2-
                                                                                    Case ID: 200600904
                                                                                  Control No.: 20062235
       Case 2:20-cv-03220-GEKP Document 1-2 Filed 07/01/20 Page 4 of 29




                                      :
CIGAR ASSOCIATION OF AMERICA, INC.;   :                 COURT OF COMMON PLEAS
ITG CIGARS, INC.; SWEDISH MATCH NORTH :                 PHILADELPHIA COUNTY
AMERICA, LLC; AND SWISHER             :
INTERNATIONAL, INC.,                  :                 CIVIL ACTION - EQUITY
                                      :
                       Plaintiffs,    :                 JUNE TERM, 2020
                                      :
      v.                              :
                                      :                 NO. 00904
THE CITY OF PHILADELPHIA; AND         :
THOMAS FARLEY, M.D., M.P.H., IN HIS   :
OFFICIAL CAPACITY AS COMMISSIONER OF :
THE DEPARTMENT OF PUBLIC HEALTH OF :
THE CITY OF PHILADELPHIA,             :
                                      :
                       Defendants.    :
                                      :

                       RULE TO SHOW CAUSE
           WHY PRELIMINARY INJUNCTION SHOULD NOT ISSUE

       Upon consideration of the Motion of Plaintiffs Cigar Association of America, Inc.,

ITG Cigars, Inc., Swedish Match North America, LLC, and Swisher International, Inc.

(collectively, “Plaintiffs”) for a Preliminary Injunction enjoining Defendants City of

Philadelphia (“City”) and Thomas Farley, M.D., M.P.H, in his official capacity as

Commissioner of the Department of Health of the City of Philadelphia (collectively,

“Defendants”) from enforcing Ordinance No. 180457, codified at Phila. Code § 9-639,

titled “Sale of Flavored Tobacco Products” (“Ordinance 180457”),

       IT IS ORDERED THAT Defendants show cause before this Court on the

__________ day of ______________, 2020 at _______ in Courtroom ____, or as

soon thereafter as counsel can be heard, as to why a Preliminary Injunction providing

the relief sought in the accompanying Motion should not be entered; and




                                                                                  Case ID: 200600904
                                                                                Control No.: 20062235
         Case 2:20-cv-03220-GEKP Document 1-2 Filed 07/01/20 Page 5 of 29




         IT IS FURTHER ORDERED that Plaintiffs shall cause a copy of this Rule, along

with the aforesaid Motion and accompanying papers, to be served upon Defendants.


                                         BY THE COURT:



Dated:
                                                                              J.




                                           -2-
                                                                              Case ID: 200600904
                                                                            Control No.: 20062235
       Case 2:20-cv-03220-GEKP Document 1-2 Filed 07/01/20 Page 6 of 29




HANGLEY ARONCHICK SEGAL PUDLIN
& SCHILLER
By: Mark A. Aronchick (Atty. I.D. No. 20261)
     maronchick@hangley.com
     John S. Summers (Atty. I.D. No. 41854)
     jsummers@hangley.com
     Andrew M. Erdlen (Atty. I.D. No. 320260)
     aerdlen@hangley.com
One Logan Square, 27th Floor
Philadelphia, PA 19103-6933
(215) 568-6200                                         Attorneys for Plaintiffs
(215) 568-0300 (facsimile)

                                     :
CIGAR ASSOCIATION OF AMERICA, INC.;  :                   COURT OF COMMON PLEAS
ITG CIGARS, INC.; SWEDISH MATCH NORTH:                   PHILADELPHIA COUNTY
AMERICA, LLC; AND SWISHER            :
INTERNATIONAL, INC.,                 :                   CIVIL ACTION - EQUITY
                                     :
                      Plaintiffs,    :                   JUNE TERM, 2020
                                     :
     v.                              :
                                     :                   NO. 00904
THE CITY OF PHILADELPHIA; AND        :
THOMAS FARLEY, M.D., M.P.H., IN HIS  :
OFFICIAL CAPACITY AS COMMISSIONER OF :
THE DEPARTMENT OF PUBLIC HEALTH OF :
THE CITY OF PHILADELPHIA,            :
                                     :
                      Defendants.    :
                                     :


 PLAINTIFFS CIGAR ASSOCIATION OF AMERICA, INC., ITG CIGARS, INC.,
       SWEDISH MATCH NORTH AMERICA, LLC, AND SWISHER
  INTERNATIONAL, INC.’S MOTION FOR A PRELIMINARY INJUNCTION

       Pursuant to Pennsylvania Rule of Civil Procedure 1531, Plaintiffs Cigar

Association of America, Inc., ITG Cigars, Inc., Swedish Match North America, LLC, and

Swisher International, Inc. (“Swisher”) (collectively, “Plaintiffs”) respectfully submit this

Motion for a Preliminary Injunction (“Motion”) enjoining Defendants City of

Philadelphia (“City”) and Thomas Farley, M.D., M.P.H, in his official capacity as




                                                                                    Case ID: 200600904
                                                                                  Control No.: 20062235
       Case 2:20-cv-03220-GEKP Document 1-2 Filed 07/01/20 Page 7 of 29




Commissioner of the Department of Health of the City of Philadelphia (collectively,

“Defendants”) from enforcing Ordinance No. 180457, codified at Phila. Code § 9-639,

titled “Sale of Flavored Tobacco Products” (“Ordinance 180457”), 1 and in support of this

Motion aver as follows:

I.     BACKGROUND

       A.     Ordinance 180457 And Its Legislative History.

       1.     On December 18, 2019, the City enacted the Ordinance, which generally

prohibits the sale or offer for sale of tobacco products with “characterizing flavors.” See

Ex. 1, Ordinance No. 180457, codified at Phila. Code § 9-639, titled “Sale of Flavored

Tobacco Products.” 2

       2.     Section 1(2), titled “Sale of Flavored Tobacco Products Prohibited,”

provides that: “It shall be a violation of this Section for any person to sell or offer for

sale, or to possess with intent to sell or offer for sale, any Flavored Cigar or Flavored

Roll-Your-Own-Tobacco.” Ex. 1, at Section 1(2) (emphasis added).

       3.     Ordinance 180457’s Preamble states that its purpose is to reduce overall

consumption of tobacco products by minors by limiting the availability of flavored

       1A copy of Plaintiffs’ Complaint is attached as Exhibit A to the accompanying
Memorandum of Law. A copy of Ordinance 180457 is attached as Exhibit 1 to the
Complaint. Unless otherwise noted, all references to Exhibits refer to those attached to
the accompanying Memorandum of Law, and all numbered Exhibits refer to the exhibits
attached to the Complaint.

      Plaintiffs’ Memorandum of Law in support of their Motion for a Preliminary
Injunction is incorporated as if fully set forth herein.
       2 The full title of Ordinance 180457 is “An Ordinance Amending Chapter 9-600 of
The Philadelphia Code, entitled ‘Service and Other Businesses,’ to add a new
Section 9-637, entitled ‘Sale of Flavored Tobacco Products,” prohibiting offering for sale
and selling certain tobacco products other than cigarettes with characterizing flavors
and fixing penalties; all under certain terms and conditions.”




                                              -2-
                                                                                     Case ID: 200600904
                                                                                   Control No.: 20062235
       Case 2:20-cv-03220-GEKP Document 1-2 Filed 07/01/20 Page 8 of 29




tobacco products. See Ex. 1. It further provides that “while federal, state, and local laws

prohibit the sale of tobacco products to minors, many young people are able to access

tobacco products without directly purchasing them, so that complementary efforts to

reduce the overall availability of flavored tobacco products in Philadelphia are

needed[.]” See id.; Ex. A, at ¶¶ 29-34.

       4.     The Ordinance includes an “exception” from its ban for what Ordinance

180457 defines as “Tobacco Products Distribution Business[es].” Per the Ordinance, a

“Tobacco Products Distribution Business” is:

              An establishment that [1] prohibits minors from entering;
              [and 2] provides neither food nor beverage to customers; and
              [3] derives ninety percent (90%) or more of gross sales on an
              annual basis from Tobacco Products and accessories used in
              the consumption of Tobacco Products, including from sales
              via the internet which are delivered only upon verification of
              identity and age.

Ex. 1, Section 1(3).

       5.     An establishment that does not meet all three requirements is not a

“Tobacco Products Distribution Business” and is not exempt from the ban. See id.

       6.     The Ordinance imposes penalties, fines, and, potentially, loss of the permit

necessary to sell tobacco products. Violators must remit $250 and pay a maximum fine

of $2,000 per violation. See Ex. 1, Section (1)(4)(.a); see also Phila. Code § 1-109(3). A

retailer will be denied a Tobacco Retailer Permit if it has violated Ordinance 180457 two

or more times in the preceding two years. See Ex. 1, Section 1(4)(.b).

       7.     Consistent with Ordinance 180457’s preamble, its legislative history

demonstrates that the City was concerned with youth consumption of certain types of

low-cost tobacco products allegedly marketed to minors. See Ex. A, at ¶¶ 79-84.




                                            -3-
                                                                                  Case ID: 200600904
                                                                                Control No.: 20062235
       Case 2:20-cv-03220-GEKP Document 1-2 Filed 07/01/20 Page 9 of 29




       8.     City Council heard testimony relating to children’s access to such

products, primarily those products that are widely available from small retailers in

disadvantaged communities. See id. at ¶ 79; Ex. 7 at 5:15-6:23.

       9.     At a Public Health and Human Services Committee hearing,

Commissioner Farley testified that the bill “would ban sales of fruit and candy-flavored

cigars and cigarillos in the City,” and that it is “not legal for stores to sell these products

to teens, but many store owners do not abide by that law.” See Ex. 7 at 7:25-8:17, 11:13-

15, 11:19-12:3.

       10.    At an April 23, 2019 meeting of the Committee of the Whole,

Councilmember Bass stated that the City has “worked on the issues around cigarillos

and other flavored tobacco products, and the Commonwealth has really restricted City

Council’s ability to pass new regulations on tobacco sales.” See Ex. 8, at 138:2-7.

       11.    In response, Commissioner Farley stated that “[w]e worked with the

Council to try to restrict the flavorings in those cigarillos so they would be less

appealing. As you said, the State Legislature preempted us. . . .” Id. at 139:16-140:2.

       B.     The General Assembly Has Enacted Statutes Preempting, First,
              Local Regulation of Youth Access To Tobacco In 53 Pa. C.S.
              § 301, And, Second, The Sale Of Tobacco Products By Licensed
              Dealers Generally In 72 Pa. Stat. § 232-A.

       12.    The General Assembly has enacted two separate laws that expressly

prohibit local governments such as the City from, first, regulating minors’ access to

tobacco products and, second, regulating tobacco sales by state-licensed cigarette

dealers.

       13.    The first of those statutes – Title 53, Municipalities Generally, Chapter 3,

Preemptions, Section 301, codified as 53 Pa. C.S. § 301 – provides that the



                                              -4-
                                                                                      Case ID: 200600904
                                                                                    Control No.: 20062235
      Case 2:20-cv-03220-GEKP Document 1-2 Filed 07/01/20 Page 10 of 29




Commonwealth’s law governing minors’ access to tobacco products (18 Pa. C.S. § 6305)

expressly preempts and supersedes all local ordinances or rules concerning minors’

access to tobacco products.

       14.    Section 301, “Tobacco Product,” states:

              (a) General rule.--Except as set forth in subsection (b), the
              provisions of 18 Pa. C.S. § 6305 (relating to sale of tobacco
              products) shall preempt and supersede any local ordinance
              or rule concerning the subject matter of 18 Pa. C.S. § 6305
              and of section 206-A.

       15.    Section 6305, in turn, prohibits the furnishing of tobacco products to

children by any person and by any means; placing or displaying tobacco products by a

retailer in a manner accessible to children (including the location of vending machines);

and displaying or selling cigarettes outside of their pack.

       16.    The second law – recently enacted Omnibus Amendments to the

Pennsylvania Fiscal Code (“Act 42”) – expressly preempts the City from enacting

regulations regarding the sale of tobacco products by licensed cigarette dealers. See Act

No. 2018-42, Section 232-A, codified, 72 Pa. Stat. § 232-A.

       17.    Specifically, Section 232-A provides in pertinent part:

              All powers and jurisdiction over dealers licensed under this
              article, and regarding or affecting the sale of tobacco
              products by dealers licensed under this article, shall reside in
              the Commonwealth unless any such power or jurisdiction is
              specifically granted to a political subdivision.

Id.

       18.    Section 232-A preempts local restrictions on sales by cigarette dealers (i.e.,

“dealers licensed under this article,” where the article refers to licensed cigarette

dealers) of flavored cigars and loose tobacco.




                                             -5-
                                                                                    Case ID: 200600904
                                                                                  Control No.: 20062235
      Case 2:20-cv-03220-GEKP Document 1-2 Filed 07/01/20 Page 11 of 29




       19.    Plaintiff Swisher is one such licensed cigarette dealer under Pennsylvania

law. See Ex. C.

       20.    In a recent law journal article, two Chief Deputy City Solicitors opined that

“Philadelphia is preempted from regulating youth access to tobacco” by 53 Pa. C.S.

§ 301, and that 72 P.S. § 232-A “may now preempt the City from regulating the sale of

tobacco generally.” See Ex. D, Richie Feder & Lewis Rosman, State Preemption of Local

Government: The Philadelphia Story, 49 Envtl. L. Rep. News & Analysis 10772, 10774

(2019).

       21.    The Philadelphia City Solicitor furnished a Memorandum stating that the

Ordinance, which was then-pending before City Council, would not be preempted by

state law. See Ex. 9.

       22.    The Memorandum concluded that the provision preempting Ordinance

180457 – Section 232-A – was unconstitutional and null and void because it was

enacted in violation of the Pennsylvania Constitution’s “single subject rule.” See id.

       23.    The Memorandum did “not determine the preemptive reach” of Section

232-A, and it did not analyze in detail why Act 42 violated the “single subject rule.”

       24.    The Memorandum did not address 53 Pa. C.S. § 301, which preempts local

regulation of youth access to tobacco.

       25.    The General Assembly is required to pass a balanced Commonwealth

budget. See Pa. Const., Art. VIII, s.13.

       26.    Act 42 states that “[g]iven the unpredictability and potential insufficiency

of revenue collections, various changes in State law relating to sources of revenue, the

collection of revenue and the implementation of statutes which impact revenue may be

required to discharge this constitutional obligation.” See Act 42, Section 1(4).


                                            -6-
                                                                                     Case ID: 200600904
                                                                                   Control No.: 20062235
      Case 2:20-cv-03220-GEKP Document 1-2 Filed 07/01/20 Page 12 of 29




          27.   Act 42 – which included the amendment to Section 232-A – was enacted

to “provide for the implementation of the 2018-2019 Commonwealth budget,” which the

General Assembly is constitutionally required to balance. See Act 42, Section 1.

          28.   “Every provision of this act [Act 42] relates to the implementation of the

operating budget of the Commonwealth for this fiscal year, addressing in various ways

the fiscal operations, revenues and potential liabilities of the Commonwealth. . . . This

act provides accountability for spending and makes transfers or other changes necessary

to impact the availability of revenue” for the purposes of meeting constitutional

requirements and implementing the budget. Id. Section 1(7).

          29.   Act 42 expressly prohibits regulations by Philadelphia relating to the sale

of “tobacco products” by licensed cigarette dealers. See 72 Pa. Stat. § 232-A.

          30.   The preemption amendment (Section 232-A) was included in the fiscal

code amendments to protect the collection of revenue by the Commonwealth from local

government regulatory efforts that may limit the sale of tobacco products.

          31.   The Solicitor’s Memorandum does not consider whether the amendments

to Section 232-A, like other provisions of Act 42, were enacted to protect state revenues.

See id.

          C.    The Ordinance Amounts To A Near-Total Ban On Flavored
                Tobacco Sales And The Loss Of Substantial Revenues For the
                Commonwealth.

          32.   Plaintiffs engaged Peter Angelides, Ph.D, AICP, of Econsult Solutions, Inc.

(“ESI”), to conduct an analysis of the impact of Ordinance 180457.

          33.   Dr. Angelides holds a doctorate in economics and has decades of

experience in economic consulting and analysis.




                                              -7-
                                                                                   Case ID: 200600904
                                                                                 Control No.: 20062235
      Case 2:20-cv-03220-GEKP Document 1-2 Filed 07/01/20 Page 13 of 29




       34.    ESI’s report and Dr. Angelides’ qualifications are attached as Exhibit B to

the accompanying memorandum of law. See Ex. B, Peter Angelides, Ph.D., AICP,

Econsult Solutions, Inc., Analysis of Philadelphia Ordinance Regarding Sales of

Flavored Cigars in City of Philadelphia (“ESI Report”) & Ex. 1 thereto.

       35.    Dr. Angelides and ESI analyzed the following: (1) the number of

establishments in the City that likely meet the criteria set forth in the definition of

“Tobacco Products Distribution Business,” and thus meet the requirements of

Ordinance 180457’s exception and are permitted to sell the otherwise banned products;

and (2) the estimated revenues the Commonwealth and City earn from sales of the

restricted products, including to estimate the economic impact of Ordinance 180457 on

the Commonwealth budget.

       36.    As to the first issue, ESI surveyed thousands of businesses in the City to

determine which, if any, of those establishments meet the stringent criteria to qualify as

a “Tobacco Products Distribution Business.”

       37.    ESI analyzed a comprehensive data set of tobacco product sales in

Philadelphia maintained by Management Science Associates, Inc. (“MSA”), which

collects data on unit sales of tobacco and other products from distributors to retail

establishments.

       38.    MSA’s data are used to identify tobacco brand and market trends. See Ex.

B, ESI Report, ¶ 9.

       39.    ESI concluded that only a handful of businesses in the City meet that

definition.




                                             -8-
                                                                                    Case ID: 200600904
                                                                                  Control No.: 20062235
      Case 2:20-cv-03220-GEKP Document 1-2 Filed 07/01/20 Page 14 of 29




       40.    Specifically, of the approximately 2,490 businesses that sold tobacco

products in Philadelphia in 2019, fewer than 10 likely meet the criteria for a “Tobacco

Products Distribution Business.”

       41.    Therefore, over 99% of the City’s businesses selling tobacco products do

not meet Ordinance 180457’s criteria for the exemption. See Ex. B, ESI Report, at ¶¶ 12-

22.

       42.    As to the second issue, ESI estimated the Commonwealth’s sales tax

revenue generated by sales of potentially restricted cigars in Philadelphia in 2019 (as

well as Philadelphia’s estimated tax revenue).

       43.    To identify the potentially restricted cigars, ESI used the MSA dataset to

calculate the total volume of cigars sold in Philadelphia, and estimated retail prices of

such sales.

       44.    Then, ESI eliminated from those sales the products listed on the DPH’s

“unrestricted list,” see Ex. E, and the balance constituted the “potentially restricted”

products. See id. at ¶¶ 25-30.

       45.    ESI’s approach applied the City’s most recent statement of “unrestricted”

products and treated, for purposes of its analysis, all other cigars as potentially

restricted.

       46.    Based on that analysis – which multiplied the number of cigars sold by the

retail prices of such cigars, then applied the corresponding tax rate – ESI estimated that

the Commonwealth earned $4.2 million in tax revenues from sales of the potentially

restricted products in Philadelphia in 2019.

       47.    Philadelphia’s tax revenues from sales of potentially restricted products

were approximately $5.3 million. See Ex. B, ESI Report, at ¶¶ 23-32.


                                             -9-
                                                                                    Case ID: 200600904
                                                                                  Control No.: 20062235
      Case 2:20-cv-03220-GEKP Document 1-2 Filed 07/01/20 Page 15 of 29




       D.     The City’s Post-Enactment Interpretations Of Ordinance
              180457.

       48.    The City has disseminated several statements regarding the scope and

effect of Ordinance 180457.

       49.    The City’s statements have sown confusion among retailers and the public

about what conduct Ordinance 180457 prohibits, i.e., what products retailers are

permitted to sell.

       50.    The City has not promulgated interpretive regulations.

       51.    Plaintiffs do not concede that regulations could save the extensive

ambiguities in Ordinance 180457 or justify the arbitrary way the City has handled its

implementation, but the City has not even tried to promulgate regulations, issue

comprehensive guidance, or provide any clear statements that would guide the public as

to Ordinance 180457’s scope.

       52.    The day after it was enacted, DPH issued a release announcing that

Ordinance 180457 was intended to prohibit the sale of “. . . four- or five-for-a-dollar,

brightly colored candy-flavored cigarillos . . . . found in stores throughout Philadelphia.

Due to the extremely low cost and sweet flavors, cigarillos are an easy way for children

to start an addiction to tobacco.” See Ex. 2.

       53.    Yet Ordinance 180457 restricts the sale of all flavored cigars and other

tobacco products, not just low-cost “candy or fruit flavored” cigarillos. See Ex. 1.

       54.    DPH subsequently issued two messages to retailers announcing the

prohibition on the sale of flavored tobacco – but the messages do not define what

products are prohibited, and which are not. See Ex. A, at ¶ 71(a)-(b), Ex. 3, Ex. 4.




                                            -10-
                                                                                   Case ID: 200600904
                                                                                 Control No.: 20062235
      Case 2:20-cv-03220-GEKP Document 1-2 Filed 07/01/20 Page 16 of 29




       55.    Since then, DPH has published a series of lists of products that are

“unrestricted,” i.e., not subject to the ban. See Ex. A, at ¶ 71(c).

       56.    These lists include only product names, and each list is different from the

list that preceded it. See Exs. 5, 6; Ex. E (June 9, 2020 DPH list of “unrestricted”

products).

       57.    The lists offer no explanation for how or why DPH made its regulatory

decisions, including how or why tobacco products are “unrestricted” and thus not

subject to the ban, and, on the other hand, why certain products are restricted, and thus

banned. See Exs. 5-6; Ex. E; see generally Ex. A, at ¶¶ 66-78.

       58.    These statements have led to confusion and misinformation among

retailers about what products are banned, which confusion the City has acknowledged. 3

       59.    More than six months after Ordinance 180457 was enacted, there is still

no developed definition of Ordinance 180457’s core concept – the meaning of

“characterizing flavor.”




       3 DPH has specifically acknowledged that there is confusion and misinformation
among retailers, specifically, “[i]t has come to [DPH’s] attention that unofficial, and
incorrect, communication about what cigar, cigarillo and roll your own tobacco products
are legal to sell in the city under the new flavored tobacco law is being shared among
tobacco retailers. . . . The law restricts the sale of any cigar, cigarillo or roll your own
tobacco that smells or tastes like anything other than just tobacco.” Ex. 4.




                                             -11-
                                                                                  Case ID: 200600904
                                                                                Control No.: 20062235
      Case 2:20-cv-03220-GEKP Document 1-2 Filed 07/01/20 Page 17 of 29




II.    PLAINTIFFS’ ENTITLEMENT TO PRELIMINARY
       INJUNCTIVE RELIEF

       A.     Plaintiffs Have A Clear Right To Relief And Are Likely To
              Succeed On The Merits Of Their Claims.

              1.     The Ordinance Is Expressly Preempted By Two
                     Commonwealth Statutes

       60.    Municipalities such as the City possess only such powers of government as

are expressly granted to them and as are necessary to carry the same into effect. The

City’s ability to exercise its municipal functions is limited by its home rule charter, the

Pennsylvania Constitution, and enactments of the General Assembly.

       61.    Ordinance 180457 is facially invalid because it is expressly preempted by

two separate duly-enacted Commonwealth laws, which direct that local governments

such as the City are prohibited from regulating minors’ access to tobacco products and

the licensing of entities that sell tobacco products.

                     (a)    The Ordinance Is Expressly Preempted By
                            Commonwealth Statutes Related To Youth Access
                            To Tobacco Products.

       62.     The first of the two preemption statutes– 53 Pa. C.S. § 301 – provides

that the Commonwealth’s law governing minors’ access to tobacco products (18 Pa. C.S.

§ 6305) expressly preempts and supersedes all local ordinances or rules concerning

minors’ access to tobacco products. Section 301, “Tobacco Product,” states:

              (a) General rule.--Except as set forth in subsection (b), the
              provisions of 18 Pa. C.S. § 6305 (relating to sale of tobacco
              products) shall preempt and supersede any local ordinance
              or rule concerning the subject matter of 18 Pa. C.S. § 6305
              and of section 206-A.

       63.    Section 6305 enumerates a series of “summary offenses,” including if “a

person” does any of the following:

              (1) sells a tobacco product to any minor;


                                            -12-
                                                                                    Case ID: 200600904
                                                                                  Control No.: 20062235
      Case 2:20-cv-03220-GEKP Document 1-2 Filed 07/01/20 Page 18 of 29




              (2) furnishes, by purchase, gift or other means, a tobacco
              product to a minor;

              (3) [Deleted];

              (4) locates or places a vending machine containing a tobacco
              product in a location accessible to minors;

              (5) displays or offers a cigarette for sale out of a pack of
              cigarettes; or

              (6) displays or offers for sale tobacco products in any manner
              which enables an individual other than the retailer or an
              employee of the retailer to physically handle tobacco
              products prior to purchase unless the tobacco products are
              located within the line of sight or under the control of a
              cashier or other employee during business hours, except that
              this paragraph shall not apply to retail stores which derive
              75% or more of sales revenues from tobacco products.

18 Pa. C.S. § 6305(a).

       64.    In short, Section 6305 broadly prohibits the furnishing of tobacco

products to minors, e.g., furnishing of tobacco products to children by any person and

by any means, whether by sale or not; placing or displaying tobacco products by a

retailer in a manner accessible to children (including the location of vending machines);

and displaying or selling cigarettes outside of their pack. See 18 Pa. C.S. § 6305.

       65.    Indisputably, Ordinance 180457 facially and purposefully regulates youth

access to tobacco products.

       66.    The Preamble states that Ordinance 180457’s purpose is to reduce overall

consumption of tobacco products by minors by limiting the availability of flavored

tobacco products, and further acknowledges that “while federal, state, and local laws

prohibit the sale of tobacco products to minors, many young people are able to access

tobacco products without directly purchasing them . . .” See Ex. 1.




                                             -13-
                                                                                  Case ID: 200600904
                                                                                Control No.: 20062235
      Case 2:20-cv-03220-GEKP Document 1-2 Filed 07/01/20 Page 19 of 29




       67.    Thus, Ordinance 180457 comprehensively prohibits the sale of flavored

tobacco products in Philadelphia (by any person, to any person) for the specified

purpose of limiting youth access to tobacco products – that is, the very same subject

matter as the Commonwealth statutes, and as such, “Philadelphia is preempted from

regulating youth access to tobacco” by 53 Pa. C.S. § 301. See Ex. D, Feder & Rosman, 49

Envtl. L. Rep. News & Analysis at 10774.

                     (b)    The Ordinance Is Expressly Preempted By A
                            Commonwealth Statute Related To Tobacco Product
                            Sales By Licensed Dealers.

       68.    The second preemption statute – Act 42 – expressly preempts the City

from enacting regulations regarding the sale of tobacco products by licensed cigarette

dealers. See Act No. 2018-42, Section 232-A, codified, 72 Pa. Stat. § 232-A.

       69.    Act 42, among many things, expressly prohibits regulations by

Philadelphia relating to the sale of “tobacco products” by licensed cigarette dealers. See

72 Pa. Stat. § 232-A. Section 232-A specifically provides in pertinent part:

              All powers and jurisdiction over dealers licensed under this
              article, and regarding or affecting the sale of tobacco
              products by dealers licensed under this article, shall reside in
              the Commonwealth unless any such power or jurisdiction is
              specifically granted to a political subdivision.

       70.    Hence, Section 232-A broadly preempts local regulation of all matters

“regarding or affecting the sale of tobacco products” by licensed dealers, and thus

preempts Ordinance 180457’s restrictions on sales by licensed cigarette dealers.

       71.    Plaintiff Swisher is regulated by state law as a licensed cigarette dealer.

See Ex. C.




                                            -14-
                                                                                   Case ID: 200600904
                                                                                 Control No.: 20062235
      Case 2:20-cv-03220-GEKP Document 1-2 Filed 07/01/20 Page 20 of 29




       72.    Act 42 preempts Ordinance 180457’s regulation of Swisher and other

entities who are state-licensed tobacco dealers. See also Ex. D, Feder & Rosman, supra,

49 Envtl. L. Rep. News & Analysis at 10774.

       73.    The City Solicitor’s Memorandum concluding that Act 42 did not preempt

Ordinance 180457 did not address the preemptive effect of Section 232-A.

       74.    Nor did it analyze the General Assembly’s reservation of “all powers and

jurisdiction” over tobacco sales to the Commonwealth.

       75.    Instead, the Solicitor opined that Act 42 violates the so-called “single

subject rule” of the Pennsylvania Constitution. See Ex. 9.

       76.    Rather than embracing multiple subject matters, Act 42’s purpose was to

implement the Commonwealth budget in furtherance of the General Assembly’s

constitutional duties.

       77.    The General Assembly is required to pass a balanced Commonwealth

budget. See Pa. Const., Art. VIII, s.13. Act 42 specifically states that its purpose is to

implement the Commonwealth budget and to ensure “the collection of revenue . . . to

discharge this constitutional obligation [to balance the budget.]” See Act 42, Section 1.

       78.    Moreover, “[e]very provision” of Act 42 “relates to the implementation of

the operating budget of the Commonwealth for this fiscal year, addressing in various

ways the fiscal operations, revenues and potential liabilities of the Commonwealth. . . .

This act provides accountability for spending and makes transfers or other changes

necessary to impact the availability of revenue” for the purposes of meeting

constitutional requirements and implementing the budget. Id. Section 1(7).

       79.    Among those many items “necessary to impact the availability of revenue,”

Act 42 expressly prohibits regulations by Philadelphia relating to the sale of tobacco by


                                             -15-
                                                                                    Case ID: 200600904
                                                                                  Control No.: 20062235
      Case 2:20-cv-03220-GEKP Document 1-2 Filed 07/01/20 Page 21 of 29




licensed dealers, and Section 232-A’s preemption is closely tethered to the fiscal code

amendments’ purpose to ensure revenue streams to implement and balance the

Commonwealth’s budget.

       80.    Tobacco sales have a significant impact on Commonwealth revenues.

       81.    Section 232-A was included in the fiscal code amendments to protect that

revenue from local regulatory efforts that may limit the sale of tobacco products.

              2.     The Ordinance Violates The Due Process Clause Of The
                     Commonwealth And Federal Constitutions

       82.    The Ordinance violates Plaintiffs’ constitutional Due Process rights under

the Commonwealth and United States Constitutions.

       83.    Ordinance 180457 effectively imposes a near-total ban on the sale of cigars

and other tobacco products in the City.

       84.    The products banned by Ordinance 180457 are otherwise lawful and are

sold by retailers to adult consumers in the City.

       85.    Plaintiffs have constitutionally-protected rights to sell legal products to

consumers allowed by law to purchase them.

       86.    Further, Ordinance 180457 – by its terms and as applied – is not rationally

related to the City’s stated interest in preventing youth from consuming flavored

tobacco.

       87.    First, Ordinance 180457 effectively bans the sale of flavored cigars and

tobacco products to anyone in the City, not just the youth the City is intending to

protect.

       88.    Commonwealth law already prevents the furnishing or sale of flavored

tobacco products to minors, and City Council heard no evidence that Ordinance 180457



                                           -16-
                                                                                   Case ID: 200600904
                                                                                 Control No.: 20062235
      Case 2:20-cv-03220-GEKP Document 1-2 Filed 07/01/20 Page 22 of 29




would in fact limit minors’ access to, or consumption of, the flavored tobacco products

banned by the Ordinance. The Ordinance thus is unmoored from its goal, namely

preventing youth smoking.

       89.      Second, Ordinance 180457 irrationally distinguishes between businesses

permitted to sell flavored tobacco and those that are not.

       90.      For example, Ordinance 180457 prohibits a business from selling flavored

cigars and other tobacco products if it also provides any “food” or “beverage,” yet allows

an otherwise identical business from selling flavored cigars and other tobacco products

if the establishment does not provide food or beverage. See Ex. 1.

       91.      That distinction is irrational and has no bearing on youth access to

flavored tobacco.

       92.      The Ordinance also prohibits businesses from selling flavored cigars and

tobacco products if their gross sales are less than 90% from the sale of tobacco products

and accessories, yet there is no rational connection between reducing flavored tobacco

consumption by minors with such a gross sales threshold.

       93.      Third, Ordinance 180457 is not rationally related to the City’s interests

because the definition of “characterizing flavor” is fatally flawed.

       94.      The definition is not targeted to the cigars or other tobacco products that

youth are smoking; rather, it irrationally turns on whether the cigar or other tobacco

product has a taste or aroma “relating to” fruit, chocolate, vanilla or the like that is not

“of tobacco.”

       95.      Yet Ordinance 180457 does not define what it means to “relate to” one of

the enumerated flavors, or what it means to be “of tobacco.” See Ex. 1.




                                             -17-
                                                                                    Case ID: 200600904
                                                                                  Control No.: 20062235
      Case 2:20-cv-03220-GEKP Document 1-2 Filed 07/01/20 Page 23 of 29




       96.    Due to these ambiguities, Ordinance 180457 cannot be saved by

regulations, interpretative statements by the City, or other administrative rules.

       97.    The public is thus left without any notice or explanation of the City’s

determinations of what products are “restricted” under Ordinance 180457 (or not). See

Ex. A, at ¶¶ 66-78.

              3.      The Ordinance Is Unconstitutionally Vague Under The
                      Commonwealth And Federal Constitutions

       98.    Ordinance 180457 fails to provide adequate notice of what products are

subject to its ban.

       99.    Specifically, Ordinance 180457 defines “flavored” cigars and other tobacco

products as those products that impart a “Characterizing Flavor.” See Ex. 1.

       100.   However, the definition of “Characterizing Flavor” is vague and

ambiguous. “Characterizing Flavor” is defined as:

              A taste or aroma, other than the taste or aroma of tobacco,
              imparted either prior to or during consumption of a Tobacco
              Product or any byproduct produced by the Tobacco Product,
              including, but not limited to, any taste or aroma relating to
              fruit, chocolate, vanilla, honey, candy, cocoa, dessert,
              alcoholic beverage, mint, wintergreen, herb, or spice;
              provided, however, that a Tobacco Product shall not be
              determined to have a Characterizing Flavor solely because of
              the use of additives or flavorings or the provision of
              ingredient information.

See Ex. 1, at Section 1(1) (emphases supplied).

       101.   Thus, a cigar (or other tobacco product) has a Characterizing Flavor if it

(a) has a taste or aroma “relating to” fruit, chocolate, vanilla, honey, candy, cocoa,

dessert, alcoholic beverage, mint, wintergreen, herb, or spice; and (b) that taste or

aroma is not “of tobacco.”




                                            -18-
                                                                                   Case ID: 200600904
                                                                                 Control No.: 20062235
      Case 2:20-cv-03220-GEKP Document 1-2 Filed 07/01/20 Page 24 of 29




       102.   First, Ordinance 180457 nowhere defines what it means for a taste or

aroma to be “of tobacco” or not “of tobacco.” See Ex. 1.

       103.   The phrase “of tobacco” is not susceptible to any clear meaning, and could

refer to the taste or aroma of (a) tobacco in some pure, uncured state; or (b) tobacco that

has been through some stage of curing and manufacturing; or (c) tobacco in its final

form in the cigar or tobacco product being sold; or (d) tobacco in some other,

unspecified stage of cultivation, production, or manufacturing. Tobacco is developed in

many stages, which have many different facets that could be considered “flavors,” and

no one can ascertain what the City is driving at by its use of “of tobacco.”

       104.   Second, the phrase “relating to” the aroma or taste of fruit, chocolate, etc.

is not susceptible to any clear meaning and is also vague and ambiguous.

       105.   Something may have the taste or smell of fruit but it is unclear what it

means for something to have a taste that “relat[es]” to fruit.

       106.   Additionally, Ordinance 180457 is vague and ambiguous, as applied,

because there is no objective taste or aroma measure for determining whether a given

taste or aroma is “related to” fruit, chocolate or the like.

       107.   Third, the “provided however” clause near the end of the Characterizing

Flavor definition makes the definition yet more ambiguous.

       108.   Fourth, although no regulation would save the Ordinance from these

ambiguities, the City has compounded the vagueness of Ordinance 180457 by not even

trying to issue interpretive statements or regulations.

       109.   Instead, the City has issued standardless and confusing characterizations

of the Ordinance that fail to disclose what criteria, if any, it applied to reach its

“determinations” of the products banned by the Ordinance, i.e., those products with


                                             -19-
                                                                                      Case ID: 200600904
                                                                                    Control No.: 20062235
      Case 2:20-cv-03220-GEKP Document 1-2 Filed 07/01/20 Page 25 of 29




“characterizing flavors,” demonstrating its haphazard, arbitrary, and capricious

administration of Ordinance 180457. See Ex. A, at ¶¶ 66-78.

       110.   Ordinance 180457 effectively vests unfettered discretion in the hands of

officials from DPH (or potentially any other agency) to determine what conduct is

prohibited and what conduct is permitted by the Ordinance.

       B.     Plaintiffs Will Suffer Immediate Irreparable Harm Without
              Injunctive Relief.

       111.   The Ordinance irreparably harms Plaintiffs and the public for multiple

reasons.

       112.   First, Plaintiffs and the public are per se irreparably harmed because

Ordinance 180457 is preempted by state law. For purposes of injunctive relief, statutory

violations constitute irreparable harm per se.

       113.   Because Ordinance 180457 is expressly preempted by multiple state laws,

it violated those preemption statutes and worked irreparable injury per se.

       114.   Second, Ordinance 180457’s prohibitions will reduce the Commonwealth’s

tax revenues because of the lost sales of tobacco products.

       115.   Those lost sales amount to millions of dollars the Commonwealth would

have otherwise collected in sales tax revenues from the sales of potentially restricted

products encompassed by the Ordinance, which revenues the Commonwealth clearly

intended to preserve by its enactment of Act 42 and amendments to Section 232-A.

       116.   The Commonwealth earned an estimated $4.2 million in annual tax

revenues from sales of the potentially restricted products in Philadelphia. See Ex. B, ESI

Report, at ¶¶ 23-32.




                                           -20-
                                                                                  Case ID: 200600904
                                                                                Control No.: 20062235
      Case 2:20-cv-03220-GEKP Document 1-2 Filed 07/01/20 Page 26 of 29




       117.   Third, Plaintiffs are per se irreparably harmed because Ordinance 180457

unlawfully interferes with their constitutional rights to practice their chosen, lawful

professions, resulting in the impending loss of business opportunities and jeopardizing

entire revenue streams for Plaintiffs.

       118.   Indeed, of the approximately 2,490 establishments which sold tobacco

products in Philadelphia in 2019, it appears that no more than 10 of the 2,490

establishments (or about .03%) will be permitted to sell the products encompassed by

Ordinance 180457 because the approximately 2,480 other establishments do not meet

the stringent requirements to be a “Tobacco Products Distribution Business.”

       119.   The ESI Report concludes that over 99% of such establishments do not

meet such criteria. See Ex. B, ESI Report, at ¶¶ 12-22. Thus, Ordinance 180457

effectively precludes all but about 0.3% of those businesses from selling the products

encompassed by the Ordinance. See id.

       120.   Fourth, Ordinance 180457 will irreparably harm Plaintiffs’ employees and

those of other sellers of cigars and tobacco products prohibited by the Ordinance.

       121.   Fifth, Ordinance 180457 will irreparably harm the general public by

restricting their access to cigars and other tobacco products.

       C.     The Equities Favor The Entry Of A Preliminary Injunction.

       122.   Because irreparable harm exists per se as a result of the City’s ongoing

violation of multiple state statutes, the Court need not consider the balance of harms.

       123.   Even so, the balance of harms weighs heavily in favor of entering a

preliminary injunction.

       124.   If the Court does not enjoin the City from enforcing the Ordinance,

Plaintiffs will be irreparably injured.


                                            -21-
                                                                                   Case ID: 200600904
                                                                                 Control No.: 20062235
       Case 2:20-cv-03220-GEKP Document 1-2 Filed 07/01/20 Page 27 of 29




       125.    Conversely, the City will suffer no harm from the issuance of a preliminary

injunction.

       D.      The Injunction Is Reasonably Suited To Abate The Offending
               Activity.

       126.    The issuance of a preliminary injunction prohibiting the City from

enforcing the preempted and unconstitutional Ordinance pending the entry of a

judgment in this matter is a remedy reasonably tailored to abate the City’s offending

activity.

       127.    Absent such an injunction, the rights of Plaintiffs and the public will

continue to be infringed.

       E.      The Entry Of An Injunction Is Not Contrary To The Public’s
               Interest, And, In Fact, Will Serve The Public’s Interest.

       128.    Entering an injunction prohibiting enforcement of Ordinance 180457 is

not contrary to the public’s interest because the City had no authority to enact it in the

first place.

       129.    Moreover, Ordinance 180457 harms the public’s interest in avoiding City

laws that conflict with Commonwealth laws, and the public’s unquestionable interest in

being subject to laws that do not violate constitutional rights.

       130.    Ordinance 180457’s encroachment on the public’s rights that are

guaranteed under the Commonwealth and United States Constitutions only further

ensures that enjoining its enforcement will benefit the public as a whole.

       F.      An Injunction Will Restore The Status Quo Ante.

       131.    There are no impediments to restoring the status quo.




                                            -22-
                                                                                   Case ID: 200600904
                                                                                 Control No.: 20062235
      Case 2:20-cv-03220-GEKP Document 1-2 Filed 07/01/20 Page 28 of 29




       132.   Preliminary injunctive relief is designed to place the parties in the position

they were in prior to the commencement of the unlawful conduct – that is, the

enactment of Ordinance 180457 on December 18, 2019.

       133.   Entering a preliminary injunction would do just that, by allowing the sale

of flavored tobacco products in the manner authorized by law prior to the

unconstitutional Ordinance’s enactment.

       WHEREFORE, for the foregoing reasons, and those set forth in the

accompanying Memorandum of Law, Plaintiffs respectfully request that this Court enter

an Order, to remain in place pending further order of the Court, preliminarily enjoining

Defendants and their directors, officers, agents, affiliates, subsidiaries, servants,

employees, and all other persons or entities in active concert or privity or participation

with them, from enforcing Ordinance 180457. Plaintiffs further respectfully request

that this Court retain jurisdiction to enforce the preliminary injunction.

                                             HANGLEY ARONCHICK SEGAL PUDLIN
                                             & SCHILLER

                                             By: /s/ Mark A. Aronchick
                                                 Mark A. Aronchick (Atty. I.D. No. 20261)
Dated: June 30, 2020                             maronchick@hangley.com
                                                 John S. Summers (Atty. I.D. No. 41854)
                                                 jsummers@hangley.com
                                                 Andrew M. Erdlen (Atty. I.D. No. 320260)
                                                 aerdlen@hangley.com
                                             One Logan Square, 27th Floor
                                             Philadelphia, PA 19103-6933
                                             (215) 568-6200
                                             (215) 568-0300 (facsimile)

                                             Attorneys for Plaintiffs




                                            -23-
                                                                                    Case ID: 200600904
                                                                                  Control No.: 20062235
      Case 2:20-cv-03220-GEKP Document 1-2 Filed 07/01/20 Page 29 of 29




                            CERTIFICATE OF SERVICE

      I, Andrew M. Erdlen, hereby certify that on this 30th day of June 2020, I caused

to be served a copy of the foregoing Plaintiffs’ Motion for a Preliminary Injunction and

supporting memorandum of law on Defendants via the Court’s Electronic Filing System.

Pursuant to the City Law Department’s Notice dated April 9, 2020, a copy of the

foregoing papers were also served on Defendants by email at

City_Closure_Complaints@phila.gov.


                                              /s/ Andrew M. Erdlen
                                              Andrew M. Erdlen




                                                                                 Case ID: 200600904
                                                                               Control No.: 20062235
